                     3:20-cr-30009-SEM-TSH # 1     Page 1 of 8
                                                                                      E-FILED
                                                     Wednesday, 05 February, 2020 02:27:19 PM
                                                                 Clerk, U.S. District Court, ILCD
              IN THE UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS
                      SPRINGFIELD DIVISION                            FILED
                                                                           FEBO 5 2020
UNITED STATES OF AMERICA, )                                           CLERK OF THE COURT
                                                                      U.S. DISTRICT COURT
                          )                                       CENTRAL DISTRICT OF ILLINOIS
             Plaintiff,   )
      V.                            )     Case No. 20-CR-300 6 9
                                    )
DICKY HOLSMAN,                      )     18 U.S.C. §§ 2251(a) & (e);
                                    )     2252A(a)(2); 2261A(2)(B)
                  Defendant.        )


                            INDICTMENT

THE GRAND JURY CHARGES:

                                Count One
                     (Production of Child Pornography)

      On or about April 19, 2018, to on or about June 25, 2018, in Morgan

County, in the Central District of Illinois, the defendant,

                            DICKY HOLSMAN,

did employ, use, persuade, induce, entice and coerce any minor, Minor 1,

to engage in sexually explicit conduct for the purpose of producing any

visual depiction of such conduct, knowing and having reason to know that

said visual depiction would be transported using any means of interstate

and foreign commerce; and said visual depiction was produced and
                      3:20-cr-30009-SEM-TSH # 1    Page 2 of 8



transmitted using materials that have been mailed, shipped, and

transported in and affecting interstate and foreign commerce by any

means, including by computer.

       All in violation of Title 18, United States Code, Sections 2251(a) and

(e).




                                       2
                     3:20-cr-30009-SEM-TSH # 1    Page 3 of 8



                                 Count Two
                     (Distribution of Child Pornography)

      On or about July 30/ 2018/ in Morgan County/ in the Central District

of Illinois/ the defendant/

                              DICKY HOLSMAN/

knowingly distributed any child pornography/ as defined in Title 18/

United States Code/ Section 2256(8)(A)/ that had been mailed and shipped

and transported in and affecting interstate and foreign commerce by any

means/ including by computer.

      All in violation of Title 18/ United States Code/ Sections 2252A(a)(2)

and (b).




                                      3
                     3:20-cr-30009-SEM-TSH # 1    Page 4 of 8




                                Count Three
                     (Distribution of Child Pornography)

      On or about July 31, 2018, in Morgan County, in the Central District

of Illinois, the defendant,

                              DICKY HOLSMAN,

knowingly distributed any child pornography, as defined in Title 18,

United States Code, Section 2256(8) (A), that had been mailed and shipped

and transported in and affecting interstate and foreign commerce by any

means, including by computer.

      All in violation of Title 18, United States Code, Sections 2252A(a)(2)

and (b).




                                      4
                    3:20-cr-30009-SEM-TSH # 1      Page 5 of 8



                                 Count Four
                               (Cyberstalking)

     Between in or about December 2017, through and including March 5,

2018, in Morgan County, in the Central District of Illinois, the defendant,

                            DICKY HOLSMAN,

with the intent to harass and intimidate Minor 3, used an interactive

computer service and an electronic communications service and electronic

communication system of interstate commerce, and any other facility of

interstate and foreign commerce, specifically Facebook message and other

interactive computer messaging services, to engage in a course of conduct

that caused, attempted to cause, and would be reasonably expected to

cause substantial emotional distress to Minor 3.

     All in violation of Title 18, United States Code, Sections 2261A(2)(B).




                                      5
                    3:20-cr-30009-SEM-TSH # 1      Page 6 of 8



                                 Count Five
                               (Cyberstalking)

     Between in or about July 2018, through and including August 1, 2018,

in Morgan County, in the Central District of Illinois, the defendant,

                            DICKY HOLSMAN,

with the intent to harass and intimidate Minor 1, used an interactive

computer service and an electronic communications service and electronic

communication system of interstate commerce, and any other facility of

interstate and foreign commerce, specifically Facebook message and other

interactive computer messaging services, to engage in a course of conduct

that caused, attempted to cause, and would be reasonably expected to

cause substantial emotional distress to Minor 1.

     All in violation of Title 18, United States Code, Sections 2261A(2)(B).




                                      6
                      3:20-cr-30009-SEM-TSH # 1   Page 7 of 8



                             FORFEITURE NOTICE

      1.     The offenses contained in Counts One through Three of the

Indictment are hereby re-alleged and incorporated by reference for the

purpose of alleging forfeiture, pursuant to the provisions of Title 18, United

States Code, Section 2253.

      2.    For his engagement in the violation alleged in the Indictment,

the defendant,

                                 DICKY HOLSMAN,

shall forfeit to the United States, pursuant to Title 18, United States Code,

Section 2253, all interest in:

            a.     Any visual depictions or other matter containing such

visual depictions, which were produced, transported, mailed, shipped,

received, or possessed as alleged in Counts One through Three;

            b.     Any property, real or personal, constituting or traceable

to gross profits or other proceeds obtained from the offenses alleged in

Counts One through Three of this Indictment; and

            c.     Any property, real or personal, used or intended to be

used to commit or promote the commission of the offenses alleged in

Counts One through Three of this Indictment.

                                       7
                         3:20-cr-30009-SEM-TSH # 1       Page 8 of 8



         3.      The property referenced in paragraph 2, subparagraph s a, b,

 and c above includes, but is not limited to, video recorders and accessories,

 cameras, computer hardware, such as monitors, central processing units,

 keyboards, computer programs, software, computer storage devices, such

 as disk drive units, disks, tapes, hard disk drives/units, peripherals,

modems and other telephonic and acoustical equipment, printers, contents

of memory data contained in and through the aforementione d hardware

and software, tools, equipment, manuals and documentatio n for the

assembly and use of the aforementione d hardware and software, including

the specific equipment listed:

              • A white, Samsung model SM-G530A Cell Phone with IMEI
                number:354451071350604
              • A white, Samsung model SM-J327P Cell Phone
              • A black, LGE L59BL Cell Phone with IMEI number:
                354343080359587

    All pursuant to Title 18, United States Code, Section 2253.

                                       A TRUE BILL.
                                         s/ Forepreson




s/ John C. Milhiser

JO~ C. MILHISER
                                -
UNITED STATES ATTORNEY
CCC

                                          8
